         Case 3:16-cr-00436-JO        Document 92       Filed 01/13/21     Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,.                     )
                                               )
                       Plaintiff,              )            No. 3:16-cr-00436-JO
                                               )
               v.                              )
                                               )
JOHNNY ELLERY SMITH,                           )            OPINION AND ORDER
                                               )
                                               )
                      Defendant.               )


JONES, J.

       Defendant Johnny Elle1y Smith, an enrolled member of the Confederated Tribes ofWaim

Springs, was indicted by a federal grand jmy on two counts of fleeing or attempting to elude

Wai·m Springs police officers on the Waim Springs Indian Reservation. Defendant moved to

dismiss the indictment for lack of jurisdiction. ECF No. 12. After this court denied the motion

to dismiss, ECF No. 21, Defendant pleaded guilty, reserving the right to appeal the denial of the

motion to dismiss. On appeal, the Ninth Circuit affirmed, rejecting the jurisdictional arguments

raised by Defendant. United States v. Smith, 925 F.3d 410 (9th Cir.) (Smith), cert. denied,_

U.S._, 140 S. Ct. 407 (2019).

       In July 2020, the U.S. Supreme Comt issued McGirt v. Oklahoma,_ U.S._, 140 S.

Ct. 2452, holding that the State of Oklahoma lacked jurisdiction to prosecute Jimcy McGirt, an



1   -- OPINION AND ORDER
            Case 3:16-cr-00436-JO        Document 92       Filed 01/13/21      Page 2 of 10




enrolled member of the Seminole Nation, because his crimes occurred within the boundaries of

the Creek Reservation. Defendant then filed this motion under 28 U.S.C. § 2255, contending

· that the Ninth Circuit's decision in Smith is irreconcilable with the reasoning of the Supreme

Court's decision in McGirt. I deny Defendant's § 2255 motion because McGirt does not

effectively overrule the Ninth Circuit's decision in Smith.

                                           BACKGROUND

           In September and October 2016, Defendant led Warm Springs police officers on two

high-speed vehicle chases at night. Presentence Report (PSR) ,r,r 7-14, ECF No. 84. Defendant

was charged with two counts of fleeing or attempting to elude a police officer in violation of Or.

Rev. Stat.§ 811.540(1).

           After his jurisdictional challenge failed, Defendant pleaded guilty. On November 30,

2017, Judge Brown sentenced Defendant to 19 months and one day in prison, followed by tln·ee

years of supervised release. ECF Nos. 34, 35. The Ninth Circuit affirmed the conviction in May

2019.

                                        LEGAL STANDARDS

           Under 28 U.S.C. § 2255, a federal prisoner in custody on a sentence after conviction may

move the court that imposed the sentence to vacate, set aside, or correct the sentence because

           the sentence was imposed in violation of the Constitution or laws of the United
           States, or ... the court was without jurisdiction to impose such sentence, or ...
           the sentence was in excess of the maximum authorized by law, or is otherwise
           subject to collateral attack ....

28 U.S.C. § 2255(a). To prevail on a motion under§ 2255, a defendant must show that an error

 of constitutional magnitude occurred and that the error had a substantial and injurious effect or

 influence on the guilty plea or the jury's verdict. Brecht v. Abrahamson, 507 U.S. 619, 637

 (1993).



2   -- OPINION AND ORDER
        Case 3:16-cr-00436-JO          Document 92       Filed 01/13/21     Page 3 of 10




                                          DISCUSSION

       In Smith, the Ninth Circuit held that this court had jurisdiction over the charges against

Defendant, based on the Assimilative Crimes Act, 18 U.S.C. § 13, and on the Indian Country

Crimes Act, 18 U.S.C. § 1152. Smith, 925 F.3d at 412. Defendant now contends that the

Supreme Coutt's decision in McGirt in effect overrules Smith. This presents a purely legal issue.

       The Ninth Circuit has explained that when "the reasoning or theory of our prior circuit

authority is clearly irreconcilable with the reasoning or theory of intervening higher authority, a

three-judge panel should consider itself bound by the later and controlling authority, and should

reject the prior circuit opinion as having been effectively oven-uled." Miller v. Gammie, 335

F.3d 889,893 (9th Cir. 2003) (en bane). District courts apply the same "clearly irreconcilable"

test when determining whether prior circuit authority has been ove111.1led. See United States v.

Ramirez-Arroyo, No. 3:08-cr-00228-MO, 2019 WL 1223309, at *l (D. Or. Mar. 15, 2019).

"The issues presented in the two cases need not be identical in order for the intervening higher

authority to be controlling." Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 979 (9th

Cir. 2013). However, '"[i]t is not enough for there to be 'some tension' between the intervening

higher authority and prior circuit precedent, or for the intervening higher authority to 'cast doubt'

on the prior circuit precedent."' United States v. Walker, 953 F.3d 577,580 (9th Cir. 2020)

(quoting Lair v. Bullock, 697 F.3d 1200, 1207 (9th Cir. 2012) (citations omitted)). "Rather, the

relevant court of last resort must have undercut the theory or reasoning underlying the prior

circuit precedent in such a way that the cases are clearly in-econcilable." Miller, 335 F.3d at 900.

I. The Ninth Circuit's Decision in Smith

       On appeal, Defendant made essentially the same jurisdictional arguments that he is

making now, although of course without citing McGirt. The Ninth Circuit first addressed




3   -- OPINION AND ORDER
         Case 3:16-cr-00436-JO         Document 92        Filed 01/13/21       Page 4 of 10




Defendant's argument that the Assimilative Crimes Act (ACA) does not apply to Indian country.

925 F.3d at 414. The ACA provides in relevant part:

       Whoever within or upon any of the places now existing or hereafter reserved or
       acquired as provided in [18 U.S.C. § 7] ... is guilty of any act or omission which,
       although not made punishable by any enactment of Congress, would be
       punishable if committed or omitted within the jurisdiction of the State, Territory,
       Possession, or District in which such place is situated, by the laws thereof in force
       at the time of such act or omission, shall be guilty of a like offense and subject to
       a like punishment.

18 U.S.C. § 13(a). The Ninth Circuit acknowledged that the ACA "lacks any express

reference to Indians or Indian country." 925 F.3d at 415. The Ninth Circuit looked to the

ACA's reference to 18 U.S.C. § 7, which defines areas within the "special maritime and

territorial jurisdiction of the United States," "which are often referred to as 'federal

enclaves."' 925 F.3d at 415 (citing United States v. Markiewicz, 978 F.2d 786, 797 (2d

Cir. 1992)). The Ninth Circuit explained, "Ifan offense is committed in a federal enclave

and there is no federal statute defining that offense (i.e., an offense 'not made punishable

by any enactment of Congress'), the federal government may nonetheless prosecute the

offense through the ACA by assimilating a 'like offense' and 'like punishment' from the

law of the state in which the federal enclave is situated." 925 F.3d at 415.

        The Smith court then addressed whether "the Warm Springs Indian Reservation

where Smith's offenses occurred ... qualifies as one of these 'places ... reserved or

acquired as provided in [18 U.S.C. § 7]."' 925 F.3d at 415 (quoting 18 U.S.C. § 13(a)).

The court noted that despite the ACA's failure to refer specifically to Indian country or

Indian reservations, 18 U.S.C. § 7(3) "defines federal territorial jurisdiction to include

' [a]ny lands reserved or acquired for the use of the United States, and under the exclusive

or concurrent jurisdiction thereof.'" The court held that land may be considered




4   -- OPINION AND ORDER
          Case 3:16-cr-00436-JO         Document 92        Filed 01/13/21     Page 5 of 10




 "reserved or acquired for the use of the United States" under 18 U.S.C. § 7(3) even if the

 United States is not the owner or occupant of the land '"so long as the land has been set

 aside for the use of an instrumentality of the federal government."' 925 F.3d at 416

 (quoting United States v. Corey, 232 F.3d 1166, 1177 (9th Cir. 2000)). The Smith court

 concluded that land set aside by the federal government for Indian reservations therefore

 qualifies as land "reserved or acquired for the use of the United States."

        The Smith court then addressed whether Indian country falls "under the exclusive

 or concurrent jurisdiction" of the United States. Reasoning that the phrase "under the

 exclusive or concurrent jurisdiction" refers to the goverrunent' s "authority to legislate

 with regard to Indian territories and the activities within," the court concluded that the

 United States does have jurisdiction over Indian county. 925 F.3d at 417. The comi

 noted that when Congress revised the federal criminal code in 1948, "it also codified the

 definition of Indian country as 'all land within the limits of any Indian reservation under

 the jurisdiction of the United States Government."' 925 F.3d at 417 (quoting 18 U.S.C. §

 1151(a) (emphasis added by Smith)). The court concluded the ACA applies to Indian

 countly. 925 F .3d at 418.

        The Smith comi then analyzed the application of the Indian Country Crimes Act

 (ICCA), which provides that "the general laws of the United States as to the punishment

 of offenses committed in any place within the sole and exclusive jurisdiction of the

· United States, except the District of Columbia, shall extend to Indian country." 18

 U.S.C. § 1152. The ICCA contains three exceptions:

        This section shall not extend [1] to offenses committed by one Indian
        against the person or property of another Indian, [2] nor to any Indian
        committing any offense in the Indian count1y who has been punished by
        the local law of the tribe, [3] or to any case where, by treaty stipulations,



 5   -- OPINION AND ORDER
         Case 3:16-cr-00436-JO         Document 92       Filed 01/13/21     Page 6 of 10




       the exclusive jurisdiction over such offenses is or may be secured to the
       Indian tribes respectively.

18 U.S.C. § 1152 (numbering added). The Smith court concluded that the ACA

"when invoked in Indian country, is subject to the exceptions set for in the

ICCA." 925 F.3d at 419. The comi then found that none of the ICCA's three

exceptions to federal jurisdiction applied to Defendant's offenses, so this court

properly exercised jurisdiction under the ACA. 925 F.3d at 421.

        The concurrence in Smith disagreed with the majority on one issue,

whether the ACA applies to Indian country independently of the ICCA. The

concurring judge reasoned that "the ACA applies to Indian countty only through

the ICCA, not on its own terms" because the ACA is included in the ICCA's

reference to "the general laws of the United States." 925 F.3d at 423 (Fisher, J.,

concurring). This difference in reasoning has no bearing on the Smith court's

ultimate conclusion that the ACA applies to Indian country, subject to the ICCA's

three exceptions.

       Finally, the Smith court rejected the Defendant's argument that the Major

Crimes Act (MCA), 18 U.S.C. § 1153, occupies the field of federal comi

jurisdiction over violations of state law occurring in Indian countty, thereby

precluding federal jurisdiction over Defendant's crimes. The MCA, which was

enacted after the ICCA, grants federal jurisdiction over fomieen specific serious

crimes committed by Indians "against the person or propetiy of another Indian or

other person" in Indian countty. 18 U.S.C. § 1153(a). Congress passed the MCA

in direct response to a Supreme Comi decision holding that a federal court lacked

jurisdiction to try an Indian for the murder of another Indian in Indian country.



6   -- OPINION AND ORDER
         Case 3:16-cr-00436-JO        Document 92       Filed 01/13/21        Page 7 of 10




925 F.3d at 422 (citing Ex parte Crow Dog, 109 U.S. 556 (1883)). The Ninth

Circuit reasoned that

       rather than limit federal authority over crimes by Indians in Indian
       countty, the MCA extended it to specific 'major crimes,' thereby
       partially withdrawing the exclusive authority oftt·ibes over Indian-
       an-Indian crimes previously afforded by the ICCA. The MCA did
       not otherwise affect the federal criminal jurisdiction that was
       already established by the ICCA for violations of the ACA and
       other federal enclave laws in Indian country.

925 F.3d at 422. The court concluded that under the ACA and the ICCA, this

court had jurisdiction to tty Defendant for attempting to elude.

II. The Supreme Court's Decision in McGirt v. Oklahoma

       Defendant bases his motion solely on his contention that the Smith

decision is clearly irreconcilable with the Supreme Court's subsequent decision in

McGirt v. Oklahoma in two ways: in holding that the Warm Springs reservation

qualified as lands reserved or acquired for use of the United States, and in holding

that the ICCA applies to the Warm Springs reservation. I conclude that McGirt

does not conflict with Smith.

       McGiti, an enrolled member of the Seminole Nation of Oklahoma, was

convicted in an Oklahoma state court of sexual assault. The issue before the

Supreme Comi was whether McGiti committed his crimes in Indian country,

depriving Oklahoma state courts of jurisdiction. The Supreme Court concluded

that McGiti's crimes occmTed within the boundaries of the reservation Congress

had established for the Creek Indians, and that Congress had never dissolved the

Creek Tribe or diminished the boundaries of the reservation, which now include

most of the city of Tulsa. 140 S. Ct. at 2460. The Supreme Comi held that only




7   -- OPINION AND ORDER
         Case 3:16-cr-00436-JO          Document 92        Filed 01/13/21      Page 8 of 10




Congress, not the states or the federaljudicimy, has the power to terminate or

reduce an Indian reservation. 140 S. Ct. at 2462. The Court acknowledged that

since establishing the Creek Reservation, Congress has "broken more than a few

of its promises to the Tribe," including allowing the land allotted to the Tribe to

be "fractured into pieces." 140 S. Ct. at 2462. However, because Congress had

never enacted legislation to diminish the Creek Reservation, the land remained

Indian count1y, and Oklahoma had no jurisdiction to prosecute McGitt for his

offenses. The federal government had jurisdiction to do so under the Major

Crimes Act. 140 S. Ct. at 2478. 1

III. Defendant's Arguments

        Defendant contends that the McGirt decision changed Indian country

jurisprudence by focusing more on the statutory text to determine "whether

Congress's words broke a treaty promise." Def.'s Reply 2 (citing Oneida Nation

v. Village ofHobart, 568 F.3d 664, 668 (7th Cir. 2020)), ECF No. 85. Oneida

Nation, however, says nothing about federal criminal jurisdiction under the ACA

or the ICCA, but rather addresses whether a municipal government could require

the Oneida Nation to pay a permit fee for a tribal festival.

        McGirt focused on whether Congress expressly acted to reduce or

eliminate the Creek Reservation. The Court did not question whether federal

jurisdiction existed under the MCA, and there was no reason for the Court to




1 The government states that after the Comt's decision setting aside McGirt's Oklahoma convictions,
McGirt was convicted in federal court for aggravated sexual abuse and abusive sexual contact, apparently
based on the same conduct that led to his convictions in state court. Gov't Resp. 7 & n.2, ECF No. 84.


8   -- OPINION AND ORDER
          Case 3:16-cr-00436-JO       Document 92      Filed 01/13/21      Page 9 of 10




address the ICCA. Nothing in McGirt casts doubt on the ICCA's validity or its

application to Indian country.

         Defendant contends that McGirt in effect "holds the government to

promises to Indian tribes absent express Congressional revocation of the

promises." Def.'s Reply 9. However, although the ICCA may, like the MCA, be

a breach of government promises to give tribes complete sovereignty over their

members, Congress has expressly authorized federal jurisdiction over certain

crimes committed by Indians in Indian countty.

         Defendant also argues that although the ICCA and MCA do mention

Indian count1y, the ACA does not. However, both the majority and the

concurring opinions in Smith addressed the ACA's failure to mention Indian

country. The majority opinion in Smith concluded that the wording of the ACA

itself, considered with relevant caselaw, supports the ACA's application to Indian

count1y. 925 F.3d at 418-21. In contrast, the concuning opinion concluded that

the ACA applied to Indian countly only through the ICCA's incorporation of

'"the general laws of the United States,"' but "not on [the ACA's] own terms."

See Smith, 925 F.3d at 423 (Fisher, J., concurring) (quoting ICCA, 18 U.S.C. §

1152). Regardless of which theory for applying the ACA to Indian country is

correct, I conclude that the Ninth Circuit's decision in Smith remains good law

after McGirt. Because Defendant's motion raises only legal issues, no evidentiaty

hearing is needed.

II I

II I




9      -- OPINION AND ORDER
        Case 3:16-cr-00436-JO        Document 92      Filed 01/13/21     Page 10 of 10




                                        CONCLUSION

        Defendant's Motion to Vacate, Set Aside or Correct his Sentence under 28 U.S.C. §

2255, ECF No. 78, is DENIED. Defendant is issued a ce1iificate of appealability because he

"has made a substantial showing of the denial ofa constitutional right," 28 U.S.C. § 2253(c)(2),

as to the jurisdictional issue.

        IT IS SO ORDERED.

        DATED January 13_, 2021.



                                                                         o3'6Ds. . J d
                                                                         es 1stnct u ge




10 -- OPINION AND ORDER
